Citation Nr: 1128174	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral knee disabilities.

4.  Entitlement to an increased disability rating for mild degenerative changes of the lumbar spine with anterior osteophytes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986, and from March 1987 to April 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  That decision denied service connection for traumatic brain injury, headaches, bilateral knee disabilities, bilateral hearing loss, and a stomach disorder.  The RO also continued a 10 percent disability rating for the Veteran's service-connected lumbar spine disability.  In January 2010, the Veteran indicated that he wished to withdraw his appeals for service connection for hearing loss and a stomach disorder.  Accordingly, the appeal is limited to the issues listed on the cover page.  See 38 C.F.R. § 20.204 (2010).


FINDINGS OF FACT

1.  The Veteran did not sustain traumatic brain injury during service.

2.  Headaches reported in service resolved during service, and the most probative evidence indicates that current headache disability is not related to service.

3.  Current left knee patellofemoral syndrome and enthesopathy was not shown during service, nor until many years after service, and the most probative evidence indicates that the condition is not related to service.

4.  Mild right knee injuries during service resolved during service without residual pathology, the most probative evidence indicates that the current right knee disability is not related to service. 

5.  Lumbar spine disability due to mild degenerative changes with anterior osteophytes is manifested by low back pain and limitation of motion, without limitation of forward flexion to 60 degrees or worse, limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or worse, or abnormal spinal contours.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  The criteria for establishing service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4.  The criteria for establishing service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5.  The criteria for establishing an evaluation in excess of 10 percent for mild degenerative changes of the lumbar spine with anterior osteophytes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in a May 2009 letter.  In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his service connection and increased rating claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability for his back condition and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran how VA determines disability ratings and effective dates and the type of evidence to establish such.  The case was last adjudicated in June 2010.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, VA examination reports, and records from the Social Security Administration (SSA).  

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by reporting for VA examinations and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A. Traumatic Brain Injury and Headaches

The Veteran has reported that he sustained injury of the face and head during service.  He states that he had headaches during service.  He essentially contends that a traumatic brain injury and his current headache disorder were incurred in service.

The Veteran's service treatment records show that he received treatment in February 1989 after he was struck in the face with the muzzle of an M-16 rifle.  He sustained a laceration on his cheek, and he complained of headache.  On x-rays, his facial bones were within normal limits.  A clinician sutured the laceration.  On follow-up, when the sutures were removed, there was no sign of infection.  When the Veteran was treated for bronchitis in December 1991, his symptoms included headache.

In January 1995, the Veteran was in a motor vehicle accident (MVA) in which the truck he was in rolled over.  He reportedly received treatment immediately following the accident.  A few days later, he received treatment for pain in his low back and pelvis.

In December 1995, the Veteran sought treatment for headaches.  He reported that for seven days he had experienced head pain for an average of sixteen hours per day.  He denied any history of head trauma, and the treating clinician did not see any visible signs of head trauma.  The clinician's impression was headache, doubt migraine.  On follow-up in January 1996, the treating clinician's impression was tension/muscular headaches.

The Veteran was separated from active duty in April 1996.  In a June 1997 Report of Medical History, the Veteran checked no for history of head injury and frequent or severe headache.  In a June 1997 examination for National Guard service, the examiner noted well-healed scars on the right cheek and at the left eyebrow, and did not note any head or neurological abnormalities.

On VA medical examination in September 1999, the Veteran reported chronic, episodic headaches.

In a July 2002 letter, private physician R. A. C., M.D., stated that the Veteran started having headaches in 1995, several months after being in an MVA.  Dr. C. indicated that the Veteran had experienced increased intensity of headaches since then, and currently had about three headache episodes per week.

In VA outpatient mental health treatment in 2004, the Veteran reported having migraine headaches.  In VA treatment in 2008, the Veteran reported a history of migraine headaches, but no attacks in the most recent several years.

In April 2009, the Veteran requested service connection for several disorders, including traumatic brain injury and migraine headaches.  He asserted that those conditions were incurred in service.  On VA neurology examination in June 2009, the Veteran reported a history of facial trauma and headache during service.  He indicated that he continued to have headaches after service.  He stated that 
presently he had migraine headaches two to three times per month, treated with nonprescription medication.  The examiner found that service treatment records showed onset of migraine headaches, but that available evidence did not document continuation of headaches after service.  The examiner noted that the service treatment records, including records following the 1995 MVA, did not indicate that the Veteran had sustained brain trauma.

In a January 2010 statement, the Veteran asserted that his claimed traumatic brain injury and headaches were from a facial trauma during service in 1983.  He stated that since then he had experienced headaches off and on through the present.  He stated that the headaches worsened after he was treated for heat exhaustion in 1992.  He related that the migraines were the condition for which he was trying to establish service connection.

On VA examination in May 2010, the examiner noted the service treatment records showing treatment for headaches in December 1995, and showing an MVA with back injury, but no mention of head injury.  The examiner concluded that the Veteran did not have a traumatic brain injury.  The Veteran reported having had headaches since about 1994.  He denied having sustained head injury.  He indicated that repeated parachute jumping during service may have caused the headaches.  He stated that he had headaches two to three times per month, each lasting hours, and that most attacks were prostrating.  Neurological examination did not reveal any abnormalities.  The examiner's diagnosis was migraine headaches.  The examiner provided the opinion that it is less likely than not that the current headaches are caused by or a result of the headaches, head injury, or MVA during service.  The examiner explained that the service treatment records did not show head injury, and that the headaches treated in service were self-limiting and did not resemble the type of headaches the Veteran currently has.  This opinion was provided following review of the claims file and examination of the Veteran, and included the examiner's rationale for the conclusion.  Accordingly, this opinion is accorded greatest probative weight. 

The Board notes that the Veteran reported to a private physician in July 2002 that he has had headaches since 1995, which began several months after being in an MVA.  However, such statement is not consistent with the other evidence of record including the Veteran's denial of having frequent or severe headaches on the 1997 National Guard examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  Moreover, the physician was merely reporting what the Veteran told him, and provided no actual opinion.  Thus, little probative value is assigned to the July 2002 letter from Dr. R. A. C.

The Veteran's cheek injury in 1989 did not result in facial bone injuries, and his MVA in 1995 led to treatment for back pain, without any mention of head trauma.  VA examiners who have reviewed the records concluded that the Veteran did not sustain any traumatic brain injury during service.  The service treatment records, which do not show a head injury, are more convincing and probative than the Veteran's more recent suggestions that the MVA, facial injury, or parachute jumping in service may have caused trauma to his brain.  Moreover, there is no indication that the Veteran has any medical training such that he is competent to provide a medical diagnosis or opinion as to the etiology of his headaches, as such matter requires medical expertise to determine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion as to the etiology of his headaches is not competent medical evidence.  

During service, the Veteran reported a headache at the time of his 1989 facial injury, and again in 1995 and 1996.  The clinicians who saw him then doubted that the headaches were migraine headaches.  There are not records of continuous treatment for headaches after service.  Indeed, the Veteran denied having frequent or severe headaches in June 1997 at the time of his examination for the National Guard.  The Board finds such assertion to be more probative than a contention that current headaches have existed since service.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current headache disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  However, the most probative opinion of record is that of the 2010 VA examiner who opined that the headaches treated in service were of a different type from, and not related to, the migraine headaches noted several years after service.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for traumatic brain injury and headaches, and the claims for service connection for those disorders are denied.
 
B. Bilateral Knee Disabilities

The Veteran contends that current chronic symptoms in his right and left knees are attributable to activity, including repeated parachute jumping, during his service.  

During service, in September 1985, the Veteran sought outpatient treatment for right knee pain following a run.  There was pain on palpation, limitation of range of motion due to pain, and decreased strength, without swelling.  Treating clinicians' impressions were possible pulled muscle and tendonitis.  In September 1989, the Veteran sought treatment for right knee pain and swelling, with onset while jogging.  The treating clinician found that the knee had tenderness and crepitus.  The clinician's impression was prepatellar syndrome.  In November 1989, the Veteran reported a two day history of right knee pain.  On Reports of Medical History in June 1991 and June 1997, the Veteran denied any knee problems.  Accompanying physical examinations at that time did not reveal any knee abnormalities.

The report of a September 1999 VA examination reflects that after service, in 1998, the Veteran sustained a right ankle fracture.  He underwent surgical repair.  Records of VA treatment in 2002 to 2004 are silent regarding the knees.

In April 2009, the Veteran requested service connection for bilateral knee conditions.  On VA examination in May 2009, the Veteran reported having had bilateral knee pain since 1985.  He stated that he injured his knees in service doing road marches and parachute jumps.  The examiner found tenderness and crepitus of both knees, without evidence of instability.  Both knees had full ranges of motion, without objective evidence of pain with motion.  On x-ray there was evidence 
of mild enthesopathy in the left knee.  The examiner's impression was mild enthesopathy in the left knee and bilateral patellofemoral syndrome.  The examiner noted that records in the claims file did not show complaints regarding the knees over the several years following service.  The examiner provided the opinion that knee symptoms treated during service resolved during service, and that current knee conditions were not incurred during service or caused by events during service.

In VA primary care in September 2009, the Veteran reported having bilateral knee pain.  In a January 2010 statement, the Veteran asserted that his current bilateral knee condition is related to parachute jumps during service.  He indicated that currently symptoms were worse in the left knee than in the right.  In VA treatment in February 2010, the Veteran reported chronic knee pain since service.  There was tenderness in the knees to palpation and with testing.

The Veteran had treatment for right knee discomfort on a few occasions during service.  There are no contemporaneous records of right knee complaints, however, during the later years of the Veteran's service, nor during a period of more than ten years after service.  There is no record of any left knee complaints during service, and the earliest report of left knee symptoms was made in 2009.  The VA clinician who examined the Veteran in 2009 opined that the knee symptoms treated during service resolved during service.  While the Veteran contends that his current knee disabilities are related to service, his lay opinion on this point is not competent medical evidence, as the etiology of knee disorders requires medical expertise to determine.  See Espiritu, supra; see also Jandreau, 492 F.3d at 1376-77.  Thus, the Board finds the VA examiner's opinion on this question to be more probative than the Veteran's lay opinion.  Moreover, although the Veteran has reported to VA treatment providers that he has had knee pain since service, the Board finds such contention is inconsistent with his denial of knee problems in the 1997 Report of Medical History.  Accordingly, the contention of continuous knee problems since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (Board can consider bias in lay evidence and conflicting statements of the veteran as well as the lack of contemporaneous medical records in weighing credibility).  In any event, whether the symptoms he experienced in service or following service are in any way related to his current knee disorders requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").   

The preponderance of the competent and probative evidence indicates that the Veteran's right knee complaints during service resolved in service, and current bilateral patellofemoral syndrome and left knee enthesopathy are not related to his military service.  Thus, the preponderance of the evidence is against the claim and service connection for a bilateral knee disability is denied.


II.  Increased Rating for Lumbar Spine Disability

Service connection for the Veteran's mild degenerative changes of the lumbar spine with anterior osteophytes has been in effect since October 2000.  In April 2009, the Veteran requested an increased rating for his service connected back disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010), which addresses degenerative arthritis of the spine.

Disabilities rated under Diagnostic Code 5242 are rated using the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply, in relevant parts.  A 20 percent rating requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Note (1) provides that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  Note (2) and Plate V indicate that the normal range of motion for the thoracolumbar spine as 0 to 90 degree forward flexion, 0 to 30 degrees extension, 0 to 30 degrees for right and left lateral flexion, and 0 to 30 degrees for right and left lateral rotation for a total combined range of motion of 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

VA outpatient treatment records show ongoing reports of low back pain, although do not contain range of motion findings.  On VA examination in May 2009, the Veteran reported worsening low back pain.  He related having severe flare-ups of worse low back pain, but did not report having incapacitating episodes of low back symptoms.  Examination revealed low back tenderness and pain with motion.  The range of motion of the thoracolumbar spine was to 85 degrees of forward flexion, 20 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side.  There was objective evidence of pain with motion.  There was no additional limitation of motion after three repetitions of motion.  There were no muscle spasms or abnormal spinal curvatures.  Motor and sensory examinations were normal.  

On VA examination in May 2010, the Veteran reported progressive low back pain.  The range of motion of the thoracolumbar spine was to 75 degrees of forward flexion, 10 degrees of extension, 15 degrees of lateral flexion to each side, and 20 degrees of rotation to each side.  There was objective evidence of pain with motion.  There was no additional limitation of motion after three repetitions of motion.  There was no evidence of incapacitating episodes of low back pain.  There were no muscle spasms or abnormal spinal curvatures.  Motor and sensory examinations were normal.  X-ray revealed mild spondylosis, but otherwise normal appearing vertebral bodies, disc spaces and posterior elements.

On the examinations in 2009 and 2010, the range of motion and other manifestations of the Veteran's low back disability did not meet the criteria for a rating higher than the 10 percent that is currently assigned.  His forward flexion was greater than 60 degrees, even after three repetitions.  His combined range of motion was greater than 120 degrees, and there were no abnormal spinal curvatures.  Accordingly, a rating in excess of 10 percent is not warranted.

Although the Veteran contends that his pain radiates to his lower extremities, the objective neurological evaluations on the 2009 and 2010 VA examinations were normal.  Accordingly, a separate evaluation for neurological disability is not warranted under 38 C.F.R. § 4.124a.  

Moreover, the record does not reflect that the Veteran has been diagnosed with intervertebral disc syndrome.  Indeed, his most recent x-ray revealed normal vertebral bodies and disc spaces.  Accordingly, consideration under Diagnostic Code 5243 is not warranted.  In any event, the Veteran denied incapacitating episodes.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine condition.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for mild degenerative changes of the lumbar spine with anterior osteophytes.

The Board has also considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's lumbar spine disorder is manifested by pain and limitation of motion, and the rating criteria adequately address such symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for traumatic brain injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to a disability rating higher than 10 percent for mild degenerative changes of the lumbar spine with anterior osteophytes is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


